Mackintosh, J.
Q. W. Farr was killed at the camp of Fredson Brothers Logging Company, and the appellant, his widow, presented an application for compensation under the act. The application was first granted, and thereafter denied on the ground that Mr. Farr was an officer of the Fredson Brothers Logging *350Company and that no written notice had been'received by the department of labor and industries prior to his death that he was being carried on the pay roll. From this action an appeal was taken to the superior court, which affirmed the order of the department, and from that judgment this appeal is prosecuted.
The court found that Mr. Farr was an officer of the logging company, to wit; superintendent and secretary, and that he had never been carried on the pay roll submitted to the department; that no premiums had been paid by the logging company on his pay, and that the department had received no notice in writing, prior to his death, that he was on the company’s pay roll. By § 7675, .Rem. Comp. Stat. [P. C. § 3470], it is provided :
“Any individual employer or any member or officer of any corporate employer who shall be carried upon the pay-roll at a salary or wage not less than the average salary or wage named in such pay-roll and who shall be injured, shall be entitled to the benefit of this act as and under the same circumstances as and subject to the same obligations as a workman; Provided, that no such employer or the beneficiaries or dependents of such employer shall be entitled to benefits under this act unless the director of labor and industries prior to the date of the injury has received notice in writing of the fact that such employer is being carried upon the pay-roll prior to the date of the injury as the result of which claims for compensation-are made.”
The testimony will not permit of any holding other than that made by the superior court, and under those circumstances it is impossible to grant any relief to the appellant.
Question is made of the right of the department to reverse its original allowance in favor of the claimant without any notice of hearing. We take it that, under §§ 7698 and 7703, Rem. Comp. Stat. [P. C. §§ 3489, *3513493], the department of labor and industries is charged with the duty and given the power to establish and put into effect such rules as are necessary in the efficient administration of the industrial insurance act, and we can find nothing in the procedure followed in this case inconsistent with that purpose, and, as a matter of fact, were any other rule of procedure adopted, it would, in the majority of cases, render the administration of the act cumbersome and inefficient.
Judgment affirmed.
Main, C. J., Bridges, and Mitchell, JJ., concur.